DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2021 has been entered.
3.	Claims 14-21, 24-27 are pending. Claims 14-21, 24-27 are under examination on the merits.  Claim 1, 3-13 are cancelled. Claims 24-27 are newly added. Claims 2, 22-23 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
 
Allowable Subject Matter
5.	Claims 14-21, 24-27 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner includes Ziyi Sun (CN 107537579 A, machine translation, hereinafter “”579”) and Tanaka et al. (US Pub. No. 2011/0063715 A1, hereinafter “”715”). 
”579 teaches an inorganic-organic hybrid core-shell nanorod, comprising a nanorod inner core composed of a metal oxide and a nanorod outer shell composed of an inorganic-organic complex containing carbon and nitrogen atoms, wherein the metal oxide composing the nanorod inner core is titanium dioxide TiO2. “579 does not expressly teach the nanorod outer shell comprises four components B. C. D and E. wherein the component B is iodine, the component C is an alkali metal halide or an alkaline earth metal halide, the component D is a nitrogen-containing heterocyclic carboxylic acid or a nitrogen-containing heterocyclic carboxylic acid ester, and the component E is a modified cellulose, and a mass ratio of the components B: C: D: E is (0.2-5):1:(0.4-3):(0.5-5), wherein the core-shell nanorod has a particle length of 200-500 nm and an aspect ratio of particle length to particle width of 5-15; the titanium dioxide TiO2 has a particle size of 10-100 nm; the nitrogen-containing heterocyclic carboxylic acid or the nitrogen-containing heterocyclic carboxylic acid ester is one or more of compounds as set forth. Therefore the instant claims are distinguished over the prior art.   
“715 teaches a method for manufacturing light control particles used in a light control film having a light transmittance variable in accordance with the magnitude of an electric field, wherein the method comprising the step of granulating after mixing elemental molecular iodine (A), an alkaline earth metal iodide (B), and a heterocyclic compound (C) with each other in a medium, wherein in the granulating step, cellulose nitrate is caused to coexist therewith, and a mass ratio of the components B: C: D: E is (0.2-5): 1 :(0.4-3):(0.5-5), wherein the two transparent substrate (i.e., electrodes) are connected with an alternating current with an adjustable voltage.”715 does not expressly teach a light valve capable of controlling light transmittance, comprising two transparent electrodes and a liquid suspension medium sandwiched between the electrodes, wherein an inorganic-organic hybrid core-shell nanorod is uniformly dispersed in the liquid suspension medium, the nanorod having a balanced buoyancy and gravity in the liquid suspension medium to allow the nanorod to suspend stably in the liquid suspension medium and to move freely; and the two transparent electrodes are connected with an alternating current with an adjustable voltage, wherein the nanorod comprises a nanorod inner core composed of a metal oxide and a nanorod outer shell composed of an inorganic-organic complex, and a heterocyclic compound (C) is the nitrogen-containing heterocyclic carboxylic acid or the nitrogen-containing heterocyclic carboxylic acid ester is one or more of compounds as set forth. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed light valve capable of controlling light transmittance, comprising two transparent electrodes and a liquid suspension medium sandwiched between the electrodes, wherein an inorganic-organic hybrid core-shell nanorod is uniformly dispersed in the liquid suspension medium, the nanorod having a balanced buoyancy and gravity in the liquid suspension medium to allow the nanorod to suspend stably in the liquid suspension medium and to move freely; and the two transparent electrodes are connected with an alternating current with an adjustable voltage, wherein the nanorod comprises a nanorod inner core composed of a metal oxide and a nanorod outer shell composed of an inorganic-organic complex containing carbon and nitrogen atoms, wherein the metal oxide composing the nanorod inner core is titanium dioxide TiO2, wherein the nanorod outer shell comprises four components B, C, D and E, wherein the component B is iodine, the component C is an alkali metal halide or an alkaline earth metal halide, the component D is a nitrogen-containing heterocyclic carboxylic acid or a nitrogen-containing heterocyclic carboxylic acid ester, and the component E is a modified cellulose, and a mass ratio of the components B: C: D: E is (0.2-5):1:(0.4-3):(0.5-5), wherein the core-shell nanorod has a particle length of 200-500 nm and an aspect ratio of particle length to particle width of 5-15; the titanium dioxide TiO2 has a particle size of 10-100 nm; the nitrogen-containing heterocyclic carboxylic acid or the nitrogen-containing heterocyclic carboxylic acid ester is one or more of compounds as set forth. 

The embodiment provides an inorganic-organic hybrid core-shell nanorod and a light valve having the nanorod. The nanorod comprises a nanorod inner core composed of a metal oxide and a nanorod shell composed of an inorganic-organic complex containing carbon and nitrogen atoms. The nanorod inner core is titanium dioxide TiO2. The core-shell nanorod employs the metal oxide as a core body and the inorganic-organic complex as a shell to account for the many advantages of inorganic-organic hybrid materials, nanomaterials, and the core-shell structure. The synergistic effect of multiple characteristics allows the material to have unique properties. The light valve made of the material has excellent performance, can adjust the light transmittance in a wider range, and has excellent application prospects. Accordingly, the presently claimed invention as defined by claims 14-21, 24-27 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Primary Examiner, Art Unit 1763
11/08/2021